*797ON MOTION POR RECONSIDERATION
Mr. Justice Torres Rigual
delivered the opinion of the Court.
This is a reconsideration of the judgment rendered by this Court, 94 P.R.R. 781 (decided June 20, 1967), on the validity of the provisions of Mandatory Decree No. 27 of the Dairy and Cattle Industry promulgated by the Minimum Wage Board on April 24, 1965, which refer to the fixing of the salaries of the driver-salesmen and the assistant-salesmen.1
On reconsideration petitioners have assigned ten errors which, for the sake of brevity and without sacrificing the truth, may be summarized into a single one: in having concluded that the Minimum Wage Board has the authority to fix the minimum wages per hour for the driver-salesmen and assistant-salesmen in the Dairy Industry, notwithstanding the provisions of Act No. 114 of June 30,1965. 5 L.P.R.A. § 1120 (Supp. 1967, p. 113).
Since the beginning we accepted that the none-too-fortunate text of said law is susceptible to more than one interpretation. Our unavoidable duty is to enforce its provisions fully complying with the purposes of the lawmaker in passing it. This leads us to consider the nature of the problem involved and to determine the motives or reasons which served as basis for the approval of the act.
The dairy industry is of vital importance to our economy. The Government has promoted its development and growth by making abundant appropriations of public funds for the improvement of pastures, eradication of cattle diseases, artificial insemination, incentives for the construction of facilities in the cattle industry and others.2 In the decade of 1954 *798to 1964 the milk production increased to over $56,000,000, which was equivalent to twenty percent of the total value of the agricultural production of Puerto Rico.3 The interpretation we give to Act No. 114 must not, in any way whatsoever, affect the stability of this important part of the economy, of whose welfare workers as well as employers participate.
It has been the practice of the dairy industry during the last years to compensate the driver-salesmen and their helpers on the basis of a commission for each quart of milk sold. Said practice has received the favorable approval of the employers as well as of the workers,4 for a very cogent reason: the drivers as well as the employers thus have greater benefits. The payment on the basis of a commission stimulates the effort of the driver-salesmen to increase the sales, not only for their own benefit and that of their employers, but also for the economy in general.5
However, the committee which investigated the industry recommended the fixing of a minimum salary per unit or per hour, whichever is more profitable. The committee recommended the fixing of a compensation in that manner to protect the employers from claims for extra hours computed on the basis of double the commission received, which is the *799formula adopted by the Department of Labor. The formula consists in adding all the hours worked and dividing them by the total commission received in order to obtain the compensation per hour. Extra hours are then computed at double rate.6 However, in view of the doubt of the efficacy of said remedy the committee recommended the Board to request the Legislature to legislate so as to exclude the driver-salesmen and their assistants from the Minimum Wage Act. Such action would settle “a state of uncertainty in the milk and cattle industries, in the light of possible future claims for extra hours worked, and threatens the stability of the industries. . . ,” according to the Statement of Motives.7 Such exclusion is fully sustained by incontrovertible facts which are accepted by the majority opinion itself. We copy from the Statement of Motives:
“These peddlers and their helpers perform their task without direct supervision, their employer being thus unable to regulate or ascertain the hours actually worked by them; they are the ones who sell the product, provide the service and attention, and act according to their own judgment to keep and increase their clientage, and they are the only ones who really know such clientage; they render their services outside of the milk plants; go back to the milk plants for the sole purposes of returning the property and settling the accounts of the milk and other dairy products sold, and they are, in fact, peddlers.”
*800The mere exclusion of these workers from the maximum labor periods established by Act No. 379 of 1948, without excluding them from the fixing of the minimum wage per hour, as interpreted in the opinion of the Court of June 20, 1967, does not solve the serious problem of uncertainty which threatens the growth and expansion of this industry.8 In the first place, because although they are excluded from Act No. 379 — if not under § 19 of Act No. 379, 29 L.P.R.A. § 288, A. D. Miranda, Inc. v. Falcón, 83 P.R.R. 708 (1961) —while compensation is fixed on the basis of minimum wage per hour, they would always be covered by § 16, Art. II of our Constitution,9 which warrants the payment of extra compensation at the rate of, at least, one and a half times the regular wage for the overtime worked in excess of eight hours. The majority opinion itself has had to acknowledge it so. In the second place, because the fixing of wages per hour binds the employers to establish a — if not impossible, very costly — system of supervision and control which is incompatible with the fundamental purpose of Act No. 114 to promote the growth and expansion of said industry. As it is properly indicated in the dissenting opinion the position assumed by the majority “frustrates with crystal clearness one of the announced legislative purposes in approving Act No. Ilk, to wit, that these employees would not be subject to the laws concerning maximum labor periods.”
*801The commission system covers more than 90% of the workers in this industry. It was adopted more than a decade ago.10 Its greatest virtue is that it eliminates the supervision difficulties inherent to the nature of the peddlers’ work, without impairing their earnings. On the contrary, increasing them.11
Actually the system of minimum wages per hour is essentially incompatible with the nature of the work of these peddlers who . . perform their task without direct supervision, their employer being thus unable to regulate or ascertain the hours actually worked by them. . . .” It is precisely the lack of supervision and the difficulty in ascertaining the number of extra hours worked by these driver-salesmen what makes it necessary that they be excluded not only from the provisions of the law concerning the maximum labor periods, but also from the fixing of minimum wages per hour, since, in the final analysis, the hour is the unit of work which it would be necessary to supervise and check. To separate — as it was sought by the majority opinion— the maximum working day and the fixing of minimum wages, renders the legislative intent void and useless.
Summarizing, the interpretation adopted by the majority of the Court in the opinion of June 20, 1967, 94 P.R.R. 781, limiting Act No. 114 exclusively to exempting the driver-salesmen and their assistants in the Dairy and Cattle Industry from the maximum labor periods painfully defeats the intent to propitiate the growth and expansion of said industry, of whose welfare, we repeat, the workers as well as the employers participate.
Our judicial duty is to impart efficacy to the legislative intent always construing the law in such a way it may adequately respond to its purpose, and helping it to accomplish its purpose. Having stated the problem of this *802industry, as we have previously done, we must conclude that the purpose underlying Act No. 114 was not only to exclude the driver-salesmen from the provisions of Act No. 379 of 1948, but also to limit the power of the Minimum Wage Board to fix compensation exclusively on the basis of minimum commissions. In that way the public policy to dispel the state of uncertainty of this industry created by the application of the minimum wages and the provisions of the maximum labor period is accomplished.
The construction we give to Act No. 114 was the same given by the Chairman of the Minimum Wage Board when he objected before the Secretary of Labor — who also objected —to its approval.12
At that time, the Chairman of the Board understood the purpose of the legislation so clearly that, not agreeing with it, he opposed it. Now, acting over the Governor and the Legislature, to whom in our system of government corresponds the determination of the public policy, the law is disregarded and it is sought to render it ineffective. We do not agree.
The judgment rendered on June 20, 1967 will be set aside, and another rendered decreeing the nullity of Art. II of Mandatory Decree No. 27, subdivisions 2 and 3, insofar as they fix the minimum wage per hour for the driver-salesmen and assistant-salesmen.
Mr. Justice Santana Becerra dissented in a separate opinion in which Mr. Chief Justice Negrón Fernández, Mr. Justice Hernández Matos, and Mr. Justice Dávila concur.
*803—O—

 The facts which gave rise to this appeal appear in the opinion of June 20, 1967, therefore it is unnecessary to repeat them herein.


 Without considering the appropriations to other programs, up to 1963 over $6,000,000 had been paid to farmers as incentives for the *798improvement of pastures only. See the study prepared in December 1964 by the Economy Division of the Minimum Wage Board.



 id.



 See the Statement of Motives of Act No. 114 of June 30, 1965, Laws of Puerto Rico, 1965, 1st regular session, p. 319.


 The conclusion that the workers receive a higher pay appears from the study of the Economy Division of the Minimum Wage Board itself. At page 38 of said study it is stated: “The largest number of employees (633) was registered in the driver-salesmen occupation. Said workers received an average wage per regular hour without including the incentive of 90.5 cents. This occupation resulted with the highest incentive payments. The incentive received by said workers raised the average wage per regular hour to 136.8 cents.”
But not only do they receive more but also they work less. See Table 7 of the testimony of economist Luis A. Nazario: Exh. p. 5.


 See the testimony of Pedro Juan Dumont, Director of the Bureau of Labor Standards before the Committee. St. R., p. 107.


 See also, the Separate Opinion of the Chairman of the Committee, Carlos Rivera Hernández, which states:
“There is conflict of legal opinion as to whether, in case the payment on the basis of a commission is decreed now, the employers would always be exposed to future judicial claims for extra or extraordinary hours worked by driver-salesmen and assistant-salesmen.”
“In other words, the representatives of the workers’ interest claim that when they are compensated on the basis of a commission, the extra hours worked shall be paid on the basis of the commission received. This seems absurd. Although said payment plan is conceivable, the action of the committee in fixing salaries higher than $1.25 per hour would be evidently illegal.”


 See the testimony of Rafael Nevárez Guillermety, St. R., p. 221.


 “The right of every employee ... is recognized ... to an ordinary workday which shall not exceed eight hours. An employee may work in excess of this daily limit only if he is paid extra compensation as provided by law, at a rate never less than one and one-half times the regular rate at which he is employed.”
It should not be interpreted that said constitutional provision covers all the so-called “peddlers.” We ratify the decision in A. D. Miranda, Inc. v. Falcon, supra, to the effect that the worker to whom the Constitution warrants the payment of extra hours of work is, “the mass of the laboring class which, by reason of special abandonment, has historically been in need of .. . social protection."


 See the testimony of Dr. Isidoro Colón, St. R., p. 383.


 See footnote 5.


 The Chairman of the Board, Carlos A. Vilá Tous, in his memorandum of May 25, 1965 to the Secretary of Labor presented his opposition to the project because:
“The project, in my opinion, would also render ineffective the minimum wage per hour in force in relation to said employees.”